     Case 8:18-cv-01713-TJH-SP Document 15 Filed 01/07/19 Page 1 of 2 Page ID #:87



 1 Lincoln D. Bandlow, Esq. (CA #170449)
      Fox Rothschild LLP
 2 Constellation Place
      10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
      Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
      lbandlow@foxrothschild.com
 5
      Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                        SOUTHERN DIVISION – SANTA ANA
10

11 STRIKE 3 HOLDINGS, LLC,                         Case Number: 8:18-cv-01713-TJH-SP
12                        Plaintiff,               Honorable Terry J. Hatter, Jr
13 vs.
                                                   PLAINTIFF’S VOLUNTARY
14 JOHN DOE subscriber assigned IP                 DISMISSAL WITHOUT
      address 107.185.80.247,
15                                                 PREJUDICE OF JOHN DOE
                          Defendant.               SUBSCRIBER ASSIGNED IP
16                                                 ADDRESS 107.185.80.247
17

18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
19 3 Holdings, LLC hereby gives notice that its claims in this action against

20 Defendant John Doe, subscriber assigned IP address 107.185.80.247, are

21 voluntarily dismissed without prejudice.

22 Dated: January 7, 2019                           Respectfully submitted,
23

24                                                  By: /s/ Lincoln D. Bandlow
25
                                                    Lincoln D. Bandlow, Esq.
                                                    FOX ROTHSCHILD LLP
26
                                                    Attorney for Plaintiff

27

28
                                               1

                 Plaintiff’s Voluntary Dismissal without Prejudice of John Doe
                                Case No. 8:18-cv-01713-TJH-SP
     Case 8:18-cv-01713-TJH-SP Document 15 Filed 01/07/19 Page 2 of 2 Page ID #:88



1                                    CERTIFICATE OF SERVICE
2            I hereby certify that on January 7, 2019, I electronically filed the foregoing document
3
      with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
4
      record and interested parties through this system.
5
                                                           By: /s/ Lincoln D. Bandlow
6                                                          Lincoln D. Bandlow, Esq.
7

8

9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                                      2

                           Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                        Case No. 8:18-cv-01713-TJH-SP
